Case:
 Case:20-60335    Document: 00515783220
       3:19-cv-00131-MPM-JMV                Page:
                              Doc #: 27 Filed:     1 Date
                                               03/17/21 1 of 2Filed: 03/16/2021
                                                                PageID  #: 738




           United States Court of Appeals
                for the Fifth Circuit
                                ___________

                                 No. 20-60335
                                ___________

   David Sidney Nichols,

                                                        Petitioner—Appellant,

                                     versus

   Jesse Williams, Warden, Marshall County
   Correctional Facility,

                                           Respondent—Appellee.
                  ______________________________

                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:19-CV-131
                  ______________________________

   Before Jones, Costa, and Wilson, Circuit Judges.

   Per Curiam:

          This panel previously DENIED Appellant’s motions for a certificate
   of appealability and to proceed in forma pauperis. The panel has considered
   Appellant’s motion for reconsideration.
          IT IS ORDERED that the motion is DENIED.
  Case:
   Case:20-60335    Document: 00515783280
         3:19-cv-00131-MPM-JMV                Page:
                                Doc #: 27 Filed:     1 Date
                                                 03/17/21 2 of 2Filed: 03/16/2021
                                                                  PageID  #: 739




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                                March 16, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 20-60335       Nichols v. Williams
                         USDC No. 3:19-CV-131

Enclosed is an order entered in this case.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk


                                     By: _________________________
                                     Majella A. Sutton, Deputy Clerk
                                     504-310-7680
Mr. David Crews
Mr. David Sidney Nichols
Ms. Jerrolyn M. Owens
